EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5, 7-8, 10-11 and 13-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 17 is allowable is because the closest prior art of record, US 8477597, US 2007/0206548 and US 2007/0160020, fail to teach or fairly suggest either alone or in combination with the prior art of record at least one non-transitory computer readable storage medium storing a computer program product that, when executed by a processor, implements operations to reroute traffic in a point-to-multipoint (P2MP) network, the computer program product comprising programming instructions of: represent the virtual demand for the links in the P2MP network as a set of linear constraints accounting for a wireless shared medium between two nodes in the P2MP network; minimize a maximum link utilization (p) subject to the set of linear constraints, wherein one of the linear constraints accounts for the wireless shared medium; broadcast information across the shared medium from a first node to a plurality of receiving nodes, wherein the receiving nodes receive the information from the first node across the shared medium; address the constraint for the wireless shared medium during the step of precomputing the routing for the actual demand plus the virtual .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466